Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155152(73)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
  In re HILL, Minors.                                                SC: 155152
                                                                     COA: 332923
                                                                     Alger CC Family Division:
                                                                        2013-004455-NA
  _____________________________________/

         On order of the Chief Justice, the motion of amici curiae Legal Services
  Association of Michigan and Michigan State Planning Body for Legal Services for their
  attorney to share the oral argument time with petitioner-appellant’s attorney is
  GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk